I concur in the general conclusion that there was no forfeiture of the lease, and that cause should be reversed and remanded, with directions to dismiss the interveners' petition, but do not concur in all the conclusions stated in the opinion. I cannot concur in the conclusion that the Kunzmiller well was not a paying well and that, under the circumstances of its being a developing well, and that the lessors had only an indirect interest in the production and that the main purpose was development and not production and being in a wildcat field, and no market for oil, and there being no specific provision for forfeiture, the law, under such circumstances, will not raise one by implication. See Poe v. Ulrey (Ill.) 84 N.E. 46, for statement of the rule that is applicable.
The surrender clause should be held void because no consideration is named to be paid for the surrender. In addition to the reasons given in Rich v. Doneghey, cited in the opinion, the voidness of a surrender clause, which fails to name the amount to be paid, is held in the case of Riddle v. Keechi Oil  Gas Co., 74 Oklahoma, 176 P. 737. The validity of a contract cannot be attacked for failure to pay a consideration the receipt of which is acknowledged in a written contract. See Poe v. Ulrey, heretofore cited; Finlayson v. Finlayson (Ore.) 21 P. 59; Stannard v. Aurora, etc., Ry. Co. (Ill.) 77 N.E. 256. The other reasons for dissent are expressed in the lengthy dissenting opinion.